Exhibit 10(aa)

 

LOGO [g19126img_exhj.jpg]

 

QMAG-Newmont Subordinated Debt Facility

 

ACN 111 279 906 Ltd (to be renamed QMAG Ltd)

ABN 68 111 279 906

 

QMCH Pty Ltd

ABN 27 111 293 433

 

Newmont Finance Limited

ABN 20 062 291 285

 

If you have any questions about the details of this document

please contact Peter Wilkes on + 61 8 9426 8000

 

Clayton Utz Lawyers

QV1 250 St Georges Terrace Perth WA 6000 Australia

GPO Box P1214 Perth WA 6844

T + 61 8 9426 8000 F + 61 8 9481 3095

 

www.claytonutz.com

 

Our reference PJW:80013608



--------------------------------------------------------------------------------

Table of Contents

 

1.    Interpretation    1      1.1    Definitions    1      1.2    References to
certain general terms    10      1.3    Number    10      1.4    Headings    10
2.    The Facility and Facility Limits    11 3.    Using the Facility    11     
3.1    Drawing down    11      3.2    Requesting the Drawing    11      3.3   
Effect of a Drawdown Notice    11      3.4    Conditions to the Drawing    11  
   3.5    Benefit of conditions    11 4.    Interest    12 5.    Amortisation   
12      5.1    Mandatory principal repayments    12      5.2    Reduction of
Facility Limit    12 6.    Repaying and prepaying    12      6.1    Repayment   
12      6.2    Prepayment    12      6.3    Prepayment and the Facility Limit   
12 7.    Payments from Available Funds    13      7.1    Payments    13      7.2
   Dividends    14 8.    Payments    14      8.1    Manner of payment    14     
8.2    Currency of payment    14 9.    Withholding tax    15      9.1   
Payments by Company    15 10.    Increased costs    15      10.1    Compensation
   15      10.2    Possible minimisation    15 11.    Illegality or
impossibility    16      11.1    Financier’s right to suspend or cancel    16  
   11.2    Extent and duration    16      11.3    Notice requiring prepayment   
16 12.    Representations and warranties    16      12.1    Representations and
warranties    16      12.2    Repetition of representations and warranties    19
     12.3    Reliance    19 13.    Undertakings    19

 

i



--------------------------------------------------------------------------------

     13.1    General undertakings    19      13.2    Information undertakings   
21      13.3    Financial Indebtedness undertaking    22      13.4    Negative
pledge    22 14.    Default    23      14.1    Events of Default    23      14.2
   Consequences of default    25 15.    Costs and indemnities    25      15.1   
Indemnity    25      15.2    Items included in loss, liability and Costs    25  
   15.3    Currency conversion on judgment debt    25 16.    Application of
payments    26 17.    Dealing with interests    26      17.1    No dealing by
Company    26      17.2    Dealings by Financier    26      17.3    Release   
26 18.    Financial Model and Development Plan    26      18.1    Provision of
information    26      18.2    Preparation of Development Plan    26      18.3
   Updating of the Development Plan and Financial Model    27      18.4   
Considerations in updating Financial Model    27 19.    Guarantee and indemnity
   27      19.1    Consideration    27      19.2    Guarantee    27      19.3   
Nature of guarantees    27      19.4    Indemnity    27      19.5   
Reinstatement of rights    28      19.6    Rights of the Finance Parties are
protected    28      19.7    No merger    29      19.8    Guarantor’s rights are
suspended    29      19.9    Guarantor’s right of proof limited    29      19.10
   No set-off against assignees    29      19.11    Suspense account    29     
19.12    Right to prove    29 20.    Notices    30      20.1    Form    30     
20.2    Delivery    30      20.3    When effective    30      20.4    Receipt -
postal    30      20.5    Receipt - fax    30      20.6    Receipt - general   
30      20.7    Waiver of notice period    30 21.    General    31      21.1   
Application to Transaction Documents    31      21.2    Consents    31

 

ii



--------------------------------------------------------------------------------

     21.3    Certificates    31      21.4    Set-off    31      21.5   
Discretion in exercising rights    31      21.6    Partial exercising of rights
   31      21.7    No liability for loss    31      21.8    Conflict of interest
   31      21.9    Remedies cumulative    31      21.10    Indemnities    31  
   21.11    Rights and obligations are unaffected    32      21.12   
Inconsistent law    32      21.13    Supervening legislation    32      21.14   
Variation and waiver    32      21.15    Confidentiality    32      21.16   
Further steps    32      21.17    Counterparts    32      21.18    Governing law
   32      21.19    Serving documents    33      21.20    Code of Banking
Practice    33 Schedule 1 - Conditions precedent (clause 3.4)    34 Schedule 2 -
Drawdown Notice (clause 3)    37 Schedule 3 - Preliminary Development Plan    38

 

iii



--------------------------------------------------------------------------------

Agreement made at Brisbane on 29 November 2004

 

Parties   

ACN 111 279 906 Ltd (to be renamed QMAG Ltd) ABN 68 111 279

906 of Ground Floor 76 Kings Park Road, West Perth, Western Australia

(“Company”)

    

QMCH Pty Ltd ABN 27 111 293 433 of Ground Floor 76 Kings Park

Road, West Perth, Western Australia, (“QMCH”)

(“Guarantor”)

    

Newmont Finance Limited ABN 20 062 291 285 of 100 Hutt Street,

Adelaide, South Australia (“Financier”)

 

1. Interpretation

 

1.1 Definitions

 

These meanings apply unless the contrary intention appears:

 

Accountable Taxes means any Taxes imposed by a Relevant Country other than those
which would not be required to be deducted by the Company if the Financier
provided the Company with any of its name, address, registration number or
similar details or any relevant tax exemption or similar details.

 

Acquisition means the completion of the acquisition of the Project including
satisfying all of the conditions to completion in accordance with the Sale and
Purchase Agreement.

 

Acquisition Facility means the cash advance acquisition facility granted by the
Senior Financier under the Senior Financier Facility Agreement.

 

Acquisition Facility Commitment has the meaning ascribed to that term in the
Senior Financier Facility Agreement.

 

AMC means Australian Magnesium Corporation (ABN 51 010 441 666).

 

Amount Owing means the total of all amounts which are then due for payment, or
which will or may become due for payment, in connection with any Transaction
Document (including transactions in connection with them) to the Financier.

 

Approved Capex means all sustaining capital expenditure on the Project incurred
and paid by a Project Party in accordance with the Development Plan and
Financial Model or as otherwise approved by the Company and the Senior
Financier, but excluding Approved Project Costs and Operating Costs.

 

Approved Project Costs means the capital costs of planning, design,
construction, development and commissioning of the Approved Projects in
accordance with the Financial Model and the Development Plan or as otherwise
approved by the Company and Senior Financier.

 

Approved Projects means any combination of the following:

 

  (a) relocating and/or upgrading the processing equipment at KG2; and

 

  (b) purchase and construction of a new rotary kiln primarily used to produce a
new single-burn magnesia product; and

 

  (c) acquisition of the Cement Australia plant; and

 

  (d) capital improvements to the Cement Australia plant (whether owned or to
facilitate treatment of multiple streams on a tolling basis); and

 

  (e) purchase of the Yaamba Tenements; and

 

  (f) modifications to screening arrangements together with an alternate
trucking fleet; and

 

  (g) relocating and/or upgrading the processing equipment at KG1; and

 

  (h) improvements to the Parkhurst processing facilities to facilitate
segregation of product streams; and



--------------------------------------------------------------------------------

  (i) such other projects approved by the Company and the Senior Financier.

 

Approved Purpose means applying the Drawing:

 

  (a) to fund part of the Acquisition of the Project; and

 

  (b) to fund part of the repayment of the Interim Working Capital Debt; and

 

  (c) to fund the Approved Capex and Approved Project Costs.

 

Assumptions in relation to the Financial Model, means the economic and technical
assumptions (including assumptions relating to mining rates, throughput, account
balances, escalation factors, discount rates, interest rates, inflation rates
and Taxes) necessary to run the Financial Model.

 

Authorisation means:

 

  (a) any consent, authorisation, registration, filing, agreement, notarisation,
certificate, permission, licence, approval, authority or exemption (including,
without limitation, the Tenements) from, by or with a governmental agency; or

 

  (b) in relation to anything which will be prohibited or restricted in whole or
part by law if a governmental agency intervenes or acts in any way within a
specified period after lodgement, filing, registration or notification, the
expiry of such period without such intervention or action.

 

Authorised Officer means:

 

  (a) in the case of the Financier, a director or secretary, or any other person
nominated by the Financier as an Authorised Officer for the purposes of the
Transaction Documents; and

 

  (b) in the case of the Company, a person appointed by the Company to act as an
Authorised Officer under the Transaction Documents to which it is a party.

 

Available Funds means on a Calculation Date the total of all cash funds
available to the Company derived from:

 

  (a) all revenue received from the sale of magnesite and magnesium products;

 

  (b) any amounts received by the Company in respect of the sale or disposal of
all or any other assets;

 

  (c) drawings under the Senior Financier Facility Agreement, the Sponsor
Subordinated Facility Agreement, and this Agreement;

 

  (d) moneys received under any Hedge Contracts;

 

  (e) all proceeds of insurance;

 

  (f) any amount received by way of damages, liquidated or otherwise; and

 

  (g) interest received on any bank accounts of the Company.

 

Bill has the meaning it has in the Bills of Exchange Act 1909 (Cwlth) and a
reference to the drawing, acceptance or endorsement of, or other dealing with, a
Bill is to be interpreted in accordance with that Act.

 

Business Day means a day on which banks are open for general banking business in
Adelaide, Sydney and Brisbane (not being a Saturday, Sunday or public holiday in
that place).

 

Calculation Date means 31 March, 30 June, 30 September and 31 December in each
year or if that date is not a Business Day then the next succeeding Business Day
(unless that date falls in the following month, in which case the Calculation
Date is the previous Business Day).

 

Company means ACN 111 279 906 Ltd, ABN 68 111 279 906 (to be renamed QMAG Ltd).

 

Consolidated Group means either a “consolidated group” or “MEC group” as defined
in Division 721 and section 995 of the Tax Act.

 

Contested Tax means a Tax payable by a person where the person:

 

  (a) is contesting in good faith its liability to pay that Tax; and

 

2



--------------------------------------------------------------------------------

  (b) is not required by applicable law to pay that Tax prior to contesting its
liability to pay that Tax; and

 

has set aside sufficient reserves for that Tax in accordance with approved
accounting standards and, if not inconsistent with those approved accounting
standards, generally accepted principles and practices in Australia consistently
applied by a body corporate or as between bodies corporate and over time.

 

Control of a corporation includes the direct or indirect power to directly or
indirectly:

 

  (a) direct the management or policies of the corporation; or

 

  (b) control the membership of the board of directors,

 

whether or not the power has statutory, legal or equitable force or is based on
statutory, legal or equitable rights and whether or not it arises by means of
trusts, agreements, arrangements, understandings, practices, the ownership of
any interest in shares or stock of the corporation or otherwise.

 

Controller has the meaning it has in the Corporations Act.

 

Costs includes costs, charges and expenses, including those reasonably incurred
in connection with advisers.

 

Deed of Security means the deed entitled (“QMAG Deed of Security”) dated on or
about the date of this agreement between each Obligor and the Security Trustee.

 

Development Plan means the plan to be compiled by the Company in relation to the
Project and approved by the Senior Financier in accordance with the Senior
Financier Facility Agreement, which will be based upon and consistent with the
Preliminary Development Plan (unless otherwise agreed by the Senior Financier
and the Company), setting out the scope and guidelines under which the Project
will be developed and operated and initialled by the Senior Financier for the
purposes of identification, as that plan may be amended, varied or updated from
time to time.

 

Reference to the “Development Plan” in clauses 12 and 13 and in Schedule 1 and
in the definitions used in those clauses and that Schedule are references to the
Preliminary Development Plan until the Development Plan has been approved by the
Senior Financier and the Company.

 

Directive means:

 

  (a) a law; or

 

  (b) a treaty, an official directive, request, guideline or policy (whether or
not having the force of law) with which responsible financiers generally comply
in carrying on their business.

 

Drawdown Date means the date on which the Drawing is made in accordance with the
Drawdown Notice.

 

Drawdown Notice means a notice given in accordance with clause 3.2 (“Requesting
the Drawing”).

 

Drawing means the provision of credit to the Company by means of a single cash
advance under the Facility or, if the context so requires, the outstanding
principal amount of the drawing.

 

Encumbrance means any:

 

  (a) security for the payment of money or performance of obligations, including
a mortgage, charge, lien, pledge, trust, power or title retention or flawed
deposit arrangement; or

 

  (b) right, interest or arrangement which has the effect of giving another
person a preference, priority or advantage over creditors including any right of
set-off; or

 

  (c) right that a person (other than the owner) has to remove something from
land (known as a profit à prendre), easement, public right of way, restrictive
or positive covenant, lease, or licence to use or occupy; or

 

3



--------------------------------------------------------------------------------

  (d) third party right or interest or any right arising as a consequence of the
enforcement of a judgment,

 

or any agreement to create any of them or allow them to exist.

 

Environment includes but is not limited to:

 

  (a) the air (including the air within buildings and the air within other
natural or man-made structures above or below ground);

 

  (b) ground water, surface water, coastal or inland waters, acquifers, pipes,
drains and sewers;

 

  (c) land, including buildings and other structures in, on or under it and any
soil and anything below the surface of the land; and

 

  (d) human health or safety, living organisms and ecological systems.

 

Environmental Approval means any Authorisation of any kind relating to the
Environment required by any governmental agency or under any Environmental Law
in relation to the carrying on of the Project.

 

Environmental Law means a law relating to the Environment, including, without
limitation, a law relating to water; water catchment; pollution of air, soil,
ground water or water; noise; soil chemicals; pesticides; hazardous substances;
Environmental Contaminants; the ozone layer; waste; dangerous goods; public
health; occupational health and safety; environmental hazards; any aspect of
protection of the Environment, or the enforcement or administration of any such
law (whether that law arises under statute or common law or pursuant to any
permit, licence, approval, notice, decree, order or directive of any
governmental agency or otherwise).

 

Environmental Liability means any of the following liabilities which arise,
directly or indirectly, from or in relation to the Project:

 

  (a) all costs and expenses associated with complying with the requirements of
any governmental agency under an Environmental Law or in connection with an
Environmental Approval; and

 

  (b) any compensation or other moneys that a governmental agency requires to be
paid to any person under an Environmental Law or an Environmental Approval; and

 

  (c) any fines or penalties incurred under an Environmental Law or
Environmental Approval; and

 

  (d) all costs and expenses incurred in complying with or avoiding a
contravention of an Environmental Law or Environmental Approval; and

 

  (e) all losses, costs and expenses (including, without limitation, all legal
and consultancy costs) which are incurred as a result of any contravention or
alleged contravention of an Environmental Law or Environmental Approval; and

 

  (f) all other claims, demands, suits, proceedings, causes of action, losses
(including consequential losses) damages, costs and expenses arising under an
Environmental Law or Environmental Approval and legal or consulting fees and
interest.

 

Environmental Contaminants means all pollutants or contaminants (including any
chemical, biological, industrial, radioactive, dangerous, toxic or hazardous
substance, water or residue, whether in solid or liquid form or a gas or vapour)
and any genetically modified organisms.

 

Event of Default means an event so described in clause 14 (“Default”).

 

Expansion Facility means the cash advance expansion facility granted under the
Senior Financier Facility Agreement.

 

Facility means the loan facility made available to the Company by the Financier
in accordance with this agreement.

 

4



--------------------------------------------------------------------------------

Facility Limit means A$30,000,000 as reduced by the total of all prepayments and
repayments in accordance with this agreement.

 

Finance Party means each of the Financier and the Security Trustee.

 

Financial Close means the date on which all of the conditions precedent referred
to in clause 3.4 (“Conditions to the Drawing”) have been satisfied or waived in
accordance with this agreement.

 

Financial Indebtedness has the meaning ascribed to that term in the Senior
Financier Facility Agreement.

 

Financial Model means the financial projections as to the performance of the
Project over the period that it remains cash flow positive, comprising a
computer printout and related data, initially prepared prior to the date of this
agreement by the Company and initialled by an Authorised Officer of each of the
Company and the Senior Financier, as subsequently updated in accordance with
clause 18.3 (“Updating of the Development Plan and Financial Model”).

 

Financial Ratio Test has the meaning given to that term in the Senior Financier
Facility Agreement.

 

Financial Statements means:

 

  (a) a profit and loss statement; and

 

  (b) a balance sheet; and

 

  (c) a statement of cash flows,

 

together with any notes to those documents and a directors’ declaration as
required under the Corporations Act and any other information necessary to give
a true and fair view.

 

Financier means Newmont Finance Limited ABN 20 062 291 285.

 

Guarantee means the guarantee and indemnity in clause 19 (“Guarantee and
Indemnity”).

 

Guaranteed Money means, in respect of the Guarantor, at any time, all amounts
then due for payment or which will or may become due for payment or which remain
unpaid by the Company to:

 

  (a) the Security Trustee (for its own account or for the account of the
Financier); or

 

  (b) the Financier,

 

in connection with the Transaction Documents (including transactions in
connection with them).

 

Without limiting this definition, it includes amounts then due for payment or
which will or may become due for payment or which remain unpaid to the Security
Trustee or the Financier as the case may be in its capacity as an assignee
because it has taken an assignment of a Transaction Document in accordance with
this agreement, and whether or not:

 

  (a) the Guarantor was aware of the assignment or consented to it; or

 

  (b) the assigned obligation was secured before the assignment.

 

Guarantor means QMCH.

 

Head Company has the same meaning as in section 995-1 of the Tax Act.

 

Hedge Transactions means:

 

  (a) transactions that hedge the Company against changes in exchange rates; and

 

  (b) transactions that are interest rate swaps or other hedges against changes
in interest rates; and

 

  (c) any other derivative transactions that otherwise hedge against risks
applicable to the Project Parties.

 

Hedging Contract means an ISDA Master Agreement entered into between the Company
or any other Project Party, and a bank or financial institution and all Hedge
Transactions under it.

 

5



--------------------------------------------------------------------------------

A person is Insolvent if:

 

  (a) it is (or states that it is) an insolvent under administration or
insolvent (each as defined in the Corporations Act); or

 

  (b) it has a Controller appointed, is in liquidation, in provisional
liquidation, under administration or wound up or has had a Receiver appointed to
any part of its property; or

 

  (c) it is subject to any arrangement, assignment, moratorium or composition,
protected from creditors under any statute or dissolved (in each case, other
than to carry out a reconstruction or amalgamation while solvent on terms
approved by the Financier); or

 

  (d) an application or order has been made (and, in the case of an application,
it is not stayed, withdrawn or dismissed within 30 days), resolution passed,
proposal put forward, or any other action taken, in each case in connection with
that person, which is preparatory to or could result in any of (a), (b) or (c)
above; or

 

  (e) it is taken (under section 459(F)(1) of the Corporations Act) to have
failed to comply with a statutory demand; or

 

  (f) it is the subject of an event described in section 459(C)(2)(b) or section
585 of the Corporations Act; or

 

  (g) it is otherwise unable to pay its debts when they fall due; or

 

  (h) something having a substantially similar effect to (a) to (g) happens in
connection with that person under the law of any jurisdiction,

 

and Insolvency has an equivalent meaning.

 

Interest Payment Date means each Calculation Date.

 

Interest Period means the period from the Drawdown Date to but excluding the
first Calculation Date to occur after the Drawdown Date and each successive
period from and including the Calculation Date to but excluding the next
Calculation Date.

 

Interim Working Capital Debt means an interim working capital loan provided to
the Company by the Sponsor and the Financier (in equal proportions) prior to the
date of Acquisition.

 

Interest Rate means one percent (1%) per annum.

 

Material Adverse Effect means a material adverse effect on:

 

  (a) the Company’s ability to comply with its obligations under any Transaction
Document; or

 

  (b) the value of all or substantially all of the property secured by all the
Security.

 

Maturity Date means the 10th anniversary of the Drawdown Date, but if that is
not a Business Day, then the preceding Business Day.

 

Meridian Security means the deed entitled “Senior Deed of Charge” dated on or
about the date of this agreement between Rocky Leasing Pty Limited and the
Security Trustee.

 

Mining Act means the Mineral Resources Act 1989 (Qld).

 

Obligors means the Company and the Guarantor.

 

Operating Costs means all expenses (including recurrent maintenance and
replacement expenditure of a routine nature) incurred and paid by a Project
Party in the ordinary course of business in connection with the day-to-day
activities of the Project.

 

Permitted Encumbrance means:

 

  (a) an Encumbrance created or existing with the consent of the Financier; or

 

  (b) an Encumbrance granted under a Transaction Document; or

 

  (c) deposits or pledges to secure contracts in the ordinary course of
business; or

 

  (d) any Encumbrance which existed over any asset prior to its acquisition
provided that the amount secured is not increased; or

 

6



--------------------------------------------------------------------------------

  (e) any Encumbrance arising by operation of law; or

 

  (f) a lien arising by operation of law which secures money owing in respect of
goods or services provided in the ordinary course of business; or

 

  (g) a pledge created in the ordinary course of business to secure the purchase
price of goods or trade finance on usual terms from a supplier or the Company’s
financier; or

 

  (h) a right of title retention in connection with the acquisition of goods or
services in the ordinary course of business, on the supplier’s usual terms of
sale and where there is no default in connection with the relevant acquisition;
or

 

  (i) any Encumbrance created under any order of attachment, distraint or
similar legal process arising in connection with current proceedings if their
execution or enforcement is effectively stayed and the claims to which they
relate are being diligently contested in good faith by appropriate proceedings
and adequate provision has been made for adverse judgments or orders; or

 

  (j) any rights conferred by the lodging of security bonds or deposits in
connection with any mining operation including exploration, prospecting or
mining tenements (including ancillary licences) and infrastructure arrangements
owned, provided to or applied for by the Company or any of its Subsidiaries; or

 

  (k) any Encumbrance which is created as security for any borrowing from
bankers or others for the purpose of financing any export or import trading
contract in respect of which any part of the price receivable or payable is
receivable or payable within 180 days of the date of shipment or is guaranteed
or insured by any institution carrying on an export or import credit guarantee
or insurance business, provided that such borrowings do not exceed the sum so
guaranteed or insured, and provided further that any security is restricted to
the items sold or purchased under such contract.

 

Preliminary Development Plan means the preliminary plan compiled by the Company
setting out in overview the proposed scope and guidelines under which the
Project will be developed and operated, which plan has been approved by the
Senior Financier and is comprised of the materials provided to the Senior
Financier prior to the date of this Agreement and which are described in
Schedule 5, and, as that plan may be amended, varied or updated from time to
time by agreement of the Senior Financier and the Company.

 

Priority Deed means the agreement entitled “QMAG Priority Deed” dated on or
about the date of this deed between the Security Trustee, MAG Rentals Pty Ltd
(ACN 077 306 702), the Guarantor, Rocky Leasing Pty Ltd (ACN 077 306 757), QMCK,
QMCR, Kingston Factors Pty Ltd (ACN 050 636 014), and Meridian International
Capital Ltd (ACN 050 290 974)..

 

Project means the Queensland Magnesia Project located in central Queensland,
north of Rockhampton, comprising the construction, development and operation by
the Company of the Kunwarara mining operation and Parkhurst processing
facilities for the purpose of producing magnesite and magnesia products in
commercial quantities.

 

Project Area means:

 

  (a) the areas where Project Party is entitled to conduct mining operations in
accordance with the Tenements; and

 

  (b) any freehold, leasehold and other land in respect of which a Project Party
has:

 

  (i) an interest; or

 

  (ii) an easement; or

 

  (iii) a right of access to or entry upon,

 

for the purposes of the development and operation of the Tenements.

 

7



--------------------------------------------------------------------------------

Project Assets means all the right, title and interest both present and future
of the Project Parties which is attributable to the Project and includes all the
right, title and interest both present and future of the Project Parties in, to,
under or derived from:

 

  (a) the Tenements, including any title to or interest in the Tenements now or
at a later time held by a Project Party; and

 

  (b) magnesite or magnesia products; and

 

  (c) all buildings, improvements, structures, systems, fixtures, plant,
machinery, tools and other personal property at any time acquired, leased or
held and used or intended for use in connection with or incidental to the
mining, extraction and treating, of magnesite and the production of magnesia
products, and all associated facilities and infrastructure; and

 

  (d) the Project Area, including any title to or interest in the land included
in the Project Area now or at a later time held by a Project Party; and

 

  (e) every contract for the use by any third party of any of the assets and
property included in the Project; and

 

  (f) Authorisations in relation to the Project; and

 

  (g) any other contract, agreement, permit, lease, licence, consent, easement,
right of way and other rights or interests in land, which relates to the
construction, operation or maintenance of the Project, or to the mining,
production, transportation, storage, treatment or marketing of magnesite and
magnesia products; and

 

  (h) all exploration and mining information, documents, maps, reports, records,
studies and other written data, including all data stored on magnetic tapes,
disks or diskettes or any other computer storage media, relating to geological
and geophysical work, feasibility studies and other operations conducted with
respect to the Project Area.

 

Project Party means the Company, the Guarantor, QMCK, QMCR and QMPL.

 

Project Life Period means the period commencing prior to the date of this
agreement and ending at the end of the economic life of the Project, as
identified in the most recent Financial Model.

 

QMCK means QMC Kuwarara Pty Ltd (ABN 38 058 918 175).

 

QMCR means QMC (Refmag) Pty Ltd (ABN 57 003 858 099).

 

QMPL means Queensland Magnesia Pty Ltd (ABN 43 010 823 588).

 

Receiver includes a receiver or receiver and manager.

 

Related Entity has the meaning it has in the Corporations Act.

 

Relevant Country means any country, or political sub-division of one or more
countries, or any federation or association of countries in which the Company is
either incorporated or is resident or domiciled for any tax purpose or in which
the Company carries on business or owns or leases property or from which, or
through which, any payment under a Transaction Document is made.

 

Sale and Purchase Agreement means the agreement entitled “Sale Agreement, QMAG
Joint Venture and Associated Assets” dated on or about the date of this
Agreement between AMC, the Company, the Project Parties, the Sponsor, RCF
Management L.L.C, Australian Magnesium Operations Ltd and QMC Investments Pty
Ltd.

 

Secured Property has the meaning given to that term in the Deed of Security.

 

Security means -

 

  (a) the Deed of Security;

 

  (b) the Meridian Security;

 

  (c) the Guarantee;

 

  (d) the Shareholders Mortgage; and

 

  (e) any other document or Encumbrance collateral to any of them or which
secures the Company’s obligations under a Transaction Document.

 

8



--------------------------------------------------------------------------------

Security Provider means each person who gives a Security.

 

Security Trust Deed means the deed entitled “Security Trust Deed - QMAG Security
Trust” dated on or about the date of this agreement.

 

Security Trustee means the security trustee appointed pursuant to the terms of
the Security Trust Deed from time to time.

 

Senior Financier means ABN AMRO Bank N.V. (Australian Branch) or its successor
or permitted assignee or subsequent successor or assignee.

 

Senior Financier Facility Agreement means the agreement dated on or about the
date of this agreement between the Senior Financier, the Security Trust, the
Company and the Guarantor and such other agreement as replaces or is entered
into in place of that agreement whether pursuant to an assignment or as a result
of any refinancing.

 

Shareholder Mortgage means the deed entitled “QMAG Project - Shareholder
Mortgage” dated on or about the date of this agreement between the Sponsor, the
Company and QMC Refmag Pty Ltd as mortgagors and the Security Trustee.

 

Sponsor means Resource Capital Fund III L.P.

 

Sponsor Subordinated Facility Agreement means the agreement entitled “QMAG
Sponsor Subordinated Debt Facility” dated on or about the date of this agreement
between the Company, the Guarantor and the Sponsor.

 

Subordination Deed means the deed entitled “Subordination Deed” dated on or
about the date of this agreement between, among others, the Security Trustee,
the Senior Financier, the Sponsor, the Financier and the Company.

 

Subsidiary of an entity means another entity which is a subsidiary of the first
within the meaning of part 1.2 division 6 of the Corporations Act or is a
subsidiary of or otherwise controlled by the first within the meaning of any
approved accounting standard.

 

Tax Act means the Income Tax Assessment Act 1936 (Cwlth) and the Income
Assessment Act 1997 (Cwlth).

 

Taxes means taxes, levies, imposts, charges and duties (including stamp and
transaction duties) imposed by any authority together with any related interest,
penalties, fines and expenses in connection with them, except if imposed on, or
calculated having regard to, the net income of the Financier.

 

Tax Indemnity Deed means an agreement relating to the payment of the Tax
liabilities of a Consolidated Group.

 

Tenements means all tenements now held or which are acquired in the future by
the Company or any Project Party in relation to the Project including without
limitation:

 

  (a) ML 5868, ML 5869, ML 5870, ML 80067, MDL 344 and MDL 256; and

 

  (b) any tenement issued in renewal or replacement of the tenement referred to
above or upon a consolidation, subdivision or variation of that tenement.

 

Transaction Documents means:

 

  (a) this agreement;

 

  (b) the Sponsor Subordinated Facility Agreement;

 

  (c) the Senior Financier Facility Agreement;

 

  (d) each Security;

 

  (e) the Security Trust Deed;

 

  (f) the Subordination Deed;

 

  (g) the Priority Deed; and

 

  (h) any document which the Company acknowledges in writing to be a Transaction
Document.

 

TSA means a tax sharing agreement of a type referred to in section 721-25 of the
Tax Act.

 

9



--------------------------------------------------------------------------------

Valid Tax Sharing Agreement means a TSA that complies with the requirements in
section 721-25 of the Tax Act, the Income Tax Regulations, the ATO Receivables
Policy, and any other administrative policy or statement.

 

Working Capital Facility means the revolving cash advance facility granted under
the Senior Financier Facility Agreement.

 

Working Capital Reserve Amount means A$3 million.

 

Yaamba Tenements means:

 

  (a) MDL’s 194 and 195; and

 

  (b) any tenement issued in renewal or replacement of the tenement referred to
above or upon a consolidation, subdivision or variation of that tenement.

 

1.2 References to certain general terms

 

Unless the contrary intention appears, a reference in this agreement to:

 

  (a) a group of persons is a reference to any two or more of them jointly and
to each of them individually;

 

  (b) an agreement, representation or warranty in favour of two or more persons
is for the benefit of them jointly and each of them individually;

 

  (c) an agreement, representation or warranty by two or more persons binds them
jointly and each of them individually;

 

  (d) anything (including an amount) is a reference to the whole and each part
of it;

 

  (e) a document (including this agreement) includes any variation or
replacement of it;

 

  (f) law means common law, principles of equity, and laws made by parliament
(and laws made by parliament include State, Territory and Commonwealth laws and
regulations and other instruments under them, and consolidations, amendments,
re-enactments or replacements of any of them);

 

  (g) an accounting term is a reference to that term as it is used in accounting
standards under the Corporations Act, or, if not inconsistent with those
standards, in accounting principles and practices generally accepted in
Australia;

 

  (h) Australian Dollars, dollars, $ or A$ is a reference to the lawful currency
of Australia;

 

  (i) United States Dollars or US$ is a reference to the lawful currency of the
United States of America.

 

  (j) a time of day is a reference to Brisbane time;

 

  (k) the word “person” includes an individual, a firm, a body corporate, an
unincorporated association and an authority;

 

  (l) a particular person includes a reference to the person’s executors,
administrators, successors, substitutes (including persons taking by novation)
and assigns;

 

  (m) the words “including”, “for example” or “such as” when introducing an
example, do not limit the meaning of the words to which the example relates to
that example or examples of a similar kind;

 

  (n) the Corporations Act is a reference to the Corporations Act 2001 (Cwlth).

 

1.3 Number

 

The singular includes the plural and vice versa.

 

1.4 Headings

 

Headings (including those in brackets at the beginning of paragraphs) are for
convenience only and do not affect the interpretation of this agreement.

 

10



--------------------------------------------------------------------------------

2. The Facility and Facility Limits

 

The Financier agrees to provide Drawing to the Company under the Facility up to
an aggregate principal amount equal to the Facility Limit, subject to the terms
of this agreement and in reliance on the representations and warranties
contained in it.

 

3. Using the Facility

 

3.1 Drawing down

 

The Company need not use the Facility. However, if the Company wants to use the
Facility, it may do so by a single Drawing in an amount equal to the Facility
Limit.

 

3.2 Requesting the Drawing

 

If the Company wants to make the Drawing, it agrees to give notice to the
Financier by 11am on the third Business Day before the day it wants the Drawing
which notice must be in or substantially in the form of schedule 2 and:

 

  (a) be signed by an Authorised Officer of the Company; and

 

  (b) specify the proposed Drawdown Date - (which must be a Business Day); and

 

  (c) shall contain a representation and warranty by the Company that the
representations and warranties by it set out in clause 12 (“Representations and
warranties”) are correct and not misleading in any material respect on the date
of the Drawdown Notice and that each such representation and warranty made by it
will be correct and not misleading in any material respect on the Drawdown Date.

 

3.3 Effect of a Drawdown Notice

 

A Drawdown Notice is effective when the Financier actually receives it in
legible form. An effective Drawdown Notice is irrevocable.

 

3.4 Conditions to the Drawing

 

  (a) The Company agrees not to request the Drawing until the Financier has
received every item listed in Schedule 1 (“Conditions precedent”) in form and
substance satisfactory to the Financier. Any item required to be certified must
be certified by a secretary or a director of the Company, or Security Provider
(as applicable) as being true and complete as at a date no earlier than the date
of this agreement. The Financier agrees to notify the Company as soon as
practicable after the Financier receives the final item.

 

  (b) The Financier need not provide the Drawing unless:

  (i) the Financier has received the Drawdown Notice in respect of it; and

 

  (ii) the Financier is satisfied that the representations and warranties in
clause 12 (“Representations and warranties”) and in the Drawdown Notice and the
statements in the Drawdown Notice are correct and not misleading at the date of
the Drawdown Notice and at the date the accommodation is provided; and

 

  (iii) the Financier is satisfied that no Event of Default continues
unremedied, or would result from the accommodation being provided;

 

3.5 Benefit of conditions

 

Each condition to the Drawing is for the sole benefit of the Financier and may
be waived by it.

 

11



--------------------------------------------------------------------------------

4. Interest

 

The Company agrees to pay interest on the Drawing for each of its Interest
Periods at the applicable Interest Rate. Interest:

 

  (a) accrues daily from and including the first day of an Interest Period to
and including the last day of the Interest Period; and

 

  (b) is payable on each Interest Payment Date subject to clause 7; and

 

  (c) is calculated on actual days elapsed and a year of 365 days.

 

Where on an Interest Payment Date there are not sufficient Available Funds to
pay the interest due on that date in accordance with clause 7 then such interest
will continue to accrue and be payable in accordance with this clause on the
next Interest Payment Date on which funds are available in accordance with
clause 7 to make such payment.

 

5. Amortisation

 

5.1 Mandatory principal repayments

 

To the extent that on a Calculation Date (occurring after all Financial
Indebtedness owing under the Sponsor Subordinated Facility Agreement has been
repaid in full) there are:

 

  (a) Available Funds in excess of the Working Capital Reserve Amount; and

 

  (b) an amount equal to the next 12 months budgeted Approved Capex (after
making all other payments provided for in accordance with clauses 7.1(a) to
7.1(k)),

 

the Company must apply those funds by way of a principal repayment under the
Facility.

 

5.2 Reduction of Facility Limit

 

The Facility Limit is reduced by amounts repaid under clause 5.1

 

6. Repaying and prepaying

 

6.1 Repayment

 

Notwithstanding clause 5.1, the Company agrees to repay the Drawing on the
Maturity Date.

 

6.2 Prepayment

 

Without limiting its obligations under clause 5.1 and subject to clause 7.2, the
Company may prepay the Drawing, as follows:

 

  (a) the prepayment amount must be at least A$100,000 and a whole multiple of
A$100,000; and

 

  (b) the Company must notify the proposed prepayment to the Financier by 11am
on the fourth Business Day before the prepayment (Once given, a notice of
prepayment is irrevocable and the Company is obliged to prepay in accordance
with the notice).

 

6.3 Prepayment and the Facility Limit

 

The Facility Limit in respect of the Facility (in addition to any repayments
made under clause 5.1 (“Mandatory principal repayments”)), is reduced by amounts
prepaid.

 

12



--------------------------------------------------------------------------------

7. Payments from Available Funds

 

7.1 Payments

 

Subject to clause 7.2, the Company undertakes to apply Available Funds for the
following purposes and in the following order of priority and not otherwise:

 

  (a) first, in or towards paying or meeting:

 

  (i) any amounts which constitute Operating Costs; or

 

  (ii) any amounts which constitute Approved Capex,

properly incurred, as and when those amounts fall due for payment;

 

  (b) second, in or towards paying or meeting any fees, Taxes or royalties, and
interest thereon, paid by the Company or a Subsidiary to the Commonwealth or
Queensland Governments or to any governmental agency in respect of the Project
(whether currently payable or levied or imposed after the date of this
agreement) as and when those amounts fall due for payment; and

 

  (c) third, in or towards paying or meeting Approved Project Costs properly
incurred, as and when those amounts fall due for payment; and

 

  (d) fourth, on each date for payment by it under any Hedging Contract in
payment of amounts due on that date under that Hedging Contract; and

 

  (e) fifth, on each date for payment by it of fees, interest and other amounts,
(except for principal) payable under the Senior Financier Facility Agreement
including any amounts required to be set aside or paid into any other accounts
for reserve liquidity purposes or otherwise; and

 

  (f) sixth, in making voluntary principal prepayments in respect of the Working
Capital Facility in accordance with the Senior Financier Facility Agreement; and

 

  (g) seventh, in making principal repayments in respect of the Acquisition
Facility in accordance with the Senior Financier Facility Agreement; and

 

in each of the following cases, provided that the Company has Available Funds
excess to the Working Capital Reserve Amount then in payment of the following
amounts,

 

  (h) eighth, from the first date that the Acquisition Facility Commitment
becomes zero and the Company satisfying the Financial Ratio Test for so long as
it is bound by it under the Senior Financier Facility Agreement:

 

  (i) to the extent that the Company makes a principal repayment or payment of
interest under the Sponsor Subordinated Facility Agreement, in payment of that
amount (“Subordinated Payment”); and

 

  (ii) on the same date and in the same amount as the Subordinated Payment (if
any) - in making principal repayments under the Expansion Facility,

 

provided that if any interest is due and owing to the Financier under clause 4
then the Company confirms that it has been directed by the Sponsor to, and will,
apply 50% of the Subordinated Payment (or such lesser amount as is necessary)
towards payment of interest due in accordance with clause 4; and

 

  (i) ninth, from the first date that -

 

  (i) the total amount owing under the Expansion Facility becomes zero, in
making principal prepayments or repayments or payments of interest under the
Sponsor Subordinated Facility Agreement provided that if any interest is due and
owing to the Financier under clause 4 then the Company confirms that it has been
directed by the Sponsor to, and will, apply 50% of such payment (or such lesser
amount as is necessary) towards payment of interest due in accordance with
clause 4; or

 

13



--------------------------------------------------------------------------------

  (ii) the total amount owing under the Sponsor Subordinated Facility Agreement
becomes zero, in making principal prepayments or repayments under the Expansion
Facility in accordance with the Senior Financier Facility Agreement; and

 

  (j) tenth, in making payments of interest and expenses when due in accordance
with clause 4 of this Agreement; and

 

in the following case, provided that the Company has Available Funds in excess
of the Working Capital Reserve Amount and an amount equal to the next 12 months
budgeted Approved Capex,

 

  (k) eleventh, from the first date that all amounts owing under the Sponsor
Subordinated Facility Agreement and Senior Financier Facility Agreement have
been repaid in full, on each Calculation Date in making payment of any amount in
respect of its principal repayment obligations under clause 5 this Agreement.

 

7.2 Dividends

 

Subject to the terms of the Senior Financier Facility Agreement the Company may
at any time pay a dividend or other distribution (in its discretion) to
shareholders of the Company in their capacity as shareholders, provided that at
the same time as making that payment the Company pays an equivalent amount by
way of principal prepayments in respect of the Facility in accordance with
clause 6.

 

8. Payments

 

8.1 Manner of payment

 

Unless a provision of a Transaction Document expressly states otherwise, the
Company agrees to make payments (including by way of reimbursement) under each
Transaction Document:

 

  (a) on the due date (or, if that is not a Business Day, on the next Business
Day unless that day falls in the following month or after the Maturity Date, in
which case, on the previous Business Day); and

 

  (b) not later than 10am in the place for payment; and

 

  (c) in Australian Dollars in immediately available funds; and

 

  (d) in full without set-off or counterclaim and without any deduction in
respect of Taxes unless prohibited by law; and

 

  (e) to the Financier by payment into the account nominated by the Financier,
or by payment as the Financier otherwise directs.

 

If the Financier directs the Company to pay a particular party or in a
particular manner, the Company is taken to have satisfied its obligation to the
Financier by paying in accordance with the direction.

 

The Company satisfies a payment obligation only when the Financier or the person
to whom it has directed payment receives the amount.

 

8.2 Currency of payment

 

The Company waives any right it has in any jurisdiction to pay an amount other
than in the currency in which it is due. However, if the Financier receives an
amount in a currency other than that in which it is due:

 

  (a) it may convert the amount received into the due currency (even though it
may be necessary to convert through a third currency to do so) on the day and at
such rates (including spot rate, same day value rate or value tomorrow rate) as
it reasonably considers appropriate. It may deduct its usual Costs in connection
with the conversion; and

 

14



--------------------------------------------------------------------------------

  (b) the Company satisfies its obligation to pay in the due currency only to
the extent of the amount of the due currency obtained from the conversion after
deducting the Costs of the conversion.

 

9. Withholding tax

 

9.1 Payments by Company

 

If a law requires the Company to deduct an amount in respect of Taxes from a
payment under any Transaction Document such that the Financier would not
actually receive on the due date the full amount provided for under the
Transaction Document, then:

 

  (a) the Company agrees to deduct the amount for the Taxes (and any further
deduction applicable to any further payment due under paragraph (c) below); and

 

  (b) the Company agrees to pay an amount equal to the amount deducted to the
relevant authority in accordance with applicable law and give the original
receipts to the Financier; and

 

  (c) if the amount deducted is in respect of Accountable Taxes, the amount
payable is increased so that, after making the deduction and further deductions
applicable to additional amounts payable under this clause, the Financier is
entitled to receive (at the time the payment is due) the amount it would have
received if no deductions had been required.

 

The Financier must account to the Company for any tax credit or other net
benefit it receives as a result of the operation of this clause.

 

10. Increased costs

 

10.1 Compensation

 

The Company agrees to compensate the Financier on demand if the Financier
determines that:

 

  (a) a Directive or change in Directive, in either case applying for the first
time after the date of this agreement; or

 

  (b) a change in a Directive’s interpretation or administration by an authority
after the date of this agreement; or

 

  (c) compliance by the Financier or any of its Related Entities with any such
Directive, changed Directive or changed interpretation or administration
directly or indirectly:

 

  (i) increases the cost of the Facility to the Financier or any of its Related
Entities; or

 

  (ii) reduces any amount received or receivable by the Financier, or the
effective return to, the Financier or any of its Related Entities, in connection
with the Facility; or

 

  (iii) reduces the return on capital allocated to the Facility, or the overall
return on capital of the Financier (or any of its Related Entities).

 

In this clause 10.1, a reference to a Directive does not include a Directive
imposing or changing the basis of a tax on the overall net income of the
Financier.

 

Compensation need not be in the form of a lump sum and may be demanded as a
series of payments.

 

10.2 Possible minimisation

 

  (a) The Company agrees to compensate the Financier whether or not the increase
or reduction could have been avoided. However, if the Company asks, the
Financier agrees to consider ways of minimising any increase or reduction.

 

15



--------------------------------------------------------------------------------

  (b) Compensation will not be payable under this clause 10 for any amount:

 

  (i) compensated for by clause 9 or that would have been compensated for under
clause 9 but was not so compensated because the amount was not an Accountable
Tax; or

 

  (ii) attributable to any period more than 180 days prior to the date of the
demand, if the Financier ought reasonably have been aware of the increased cost
and able to quantify its effect prior to that date.

 

The Financier must on request provide reasonable details to the Company of its
calculation of any amount claimed by it under this clause.

 

11. Illegality or impossibility

 

11.1 Financier’s right to suspend or cancel

 

This clause 11 applies if the Financier determines that:

 

  (a) a change in a Directive; or

 

  (b) a change in the interpretation or administration of a Directive by an
authority; or

 

  (c) a Directive,

 

applying for the first time after the date of this agreement, makes it (or will
make it) illegal or impossible in practice for the Financier to fund, provide,
or continue to fund or provide, financial accommodation under the Transaction
Documents. In these circumstances, the Financier, by giving a notice to the
Company, may suspend or cancel some or all of the Financier’s obligations under
this agreement as indicated in the notice.

 

11.2 Extent and duration

 

The suspension or cancellation:

 

  (a) must apply only to the extent necessary to avoid the illegality or
impossibility; and

 

  (b) in the case of suspension, may continue only for so long as the illegality
or impossibility continues.

 

11.3 Notice requiring prepayment

 

If the illegality or impossibility relates to the Drawing, the Financier, by
giving a notice to the Company, may require prepayment of all or part of the
Drawing and interest accrued on that part. The Company agrees to repay the
amount specified within 30 Business Days after receiving the notice (or, if
earlier, on the date the illegality or impossibility arises).

 

12. Representations and warranties

 

12.1 Representations and warranties

 

Each Obligor represents and warrants (except in relation to matters disclosed to
the Financier by the Company and accepted by the Financier in writing) that:

 

  (a) (incorporation and existence) it has been incorporated as a company
limited by shares in accordance with the laws of its place of incorporation, is
validly existing under those laws and has power and authority to carry on its
business as it is now being conducted; and

 

  (b) (power) it has power to enter into the Transaction Documents to which it
is a party and comply with its obligations under them; and

 

16



--------------------------------------------------------------------------------

  (c) (no contravention or exceeding power) the Transaction Documents and the
transactions under them which involve it do not contravene its constituent
documents (if any) or any law or obligation by which it is bound or to which any
of its assets are subject or cause a limitation on its powers or the powers of
its directors to be exceeded; and

 

  (d) (authorisations) to the best of its knowledge, information and belief
after having made proper inquiries, it (or a Project Party) has in full force
and effect the Authorisations and Environmental Approvals necessary for it to
operate the Project and to enter into the Transaction Documents to which it is a
party, to comply with its obligations and exercise its rights under them and to
allow them to be enforced; and

 

  (e) (validity of obligations) its obligations under the Transaction Documents
are valid and binding and are enforceable against it in accordance with their
terms; and

 

  (f) (benefit) it benefits by entering into the Transaction Documents to which
it is a party; and

 

  (g) (accounts) its most recent audited Financial Statements last given to the
Financier are a true and fair statement of its financial position as at the date
to which they are prepared and disclose or reflect all its actual and contingent
liabilities as at that date and are prepared in accordance with Australian
accounting principles generally accepted, and relevant corporate laws; and

 

  (h) (consolidated accounts) if it is required to prepare consolidated
Financial Statements under the Corporations Act, the most recent audited
consolidated Financial Statements of the economic entity constituted by it and
the entities which it controls last given to the Financier are a true and fair
statement of the economic entity’s financial position as at the date to which
they are prepared and disclose or reflect all the economic entity’s actual and
contingent liabilities as at that date and are prepared in accordance with
Australian accounting principles generally accepted, and relevant corporate
laws; and

 

  (i) (solvency) there are no reasonable grounds to suspect that it or any of
its Subsidiaries is unable to pay its debts as and when they become due and
payable; and

 

  (j) (not a trustee) it does not enter into any Transaction Document as
trustee; and

 

  (k) (ownership of property) to the best of its knowledge, information and
belief, after having made proper inquiries, it is the beneficial owner of and
has good title to all property held by it or on its behalf and all undertakings
carried on by it free from Encumbrances, other than any Permitted Encumbrance;
and

 

  (l) (no benefit to related party or financial assistance) no person has
contravened or will contravene section 208, section 209 or section 260A of the
Corporations Act by entering into any Transaction Document or participating in
any transaction in connection with a Transaction Document; and

 

  (m) (litigation) there is not actual proceeding and, to the best of its
knowledge, information and belief after having made proper inquiries there is no
pending or threatened proceeding, affecting it or any of its Subsidiaries or any
of their assets before a court, authority, commission or arbitrator except those
in which a decision against it or the Subsidiary (either alone or together with
other decisions) would not have a or be reasonably likely to have a Material
Adverse Effect; and

 

17



--------------------------------------------------------------------------------

  (n) (Event of Default) there is no Event of Default except those that have
been notified in writing to the Financier and none of those continues
unremedied; and

 

  (o) (default under law - Material Adverse Effect) to the best of its
knowledge, information and belief, after having made proper inquiries, neither
it nor any of its Subsidiaries is in breach of a law or obligation affecting any
of them or their assets in a way which is, or is likely to have, a Material
Adverse Effect; and

 

  (p) (default under contract - Material Adverse Effect) to the best of its
knowledge, information and belief after having made proper inquiries, neither it
nor any of its Subsidiaries is in breach of any contract to which it is a party
which affects any of them or their assets in a way which is, or is likely to
have, a Material Adverse Effect; and

 

  (q) (no material change) to the best of its knowledge, information and belief,
after having made proper inquiries, there has been no change in its financial
position or the operation of the Project since the date to which its Financial
Statements last given to the Financier were prepared which is, or is likely to
have, a Material Adverse Effect; and

 

  (r) (no immunity) neither it nor any of its Subsidiaries has immunity from the
jurisdiction of a court or from legal process; and

 

  (s) (taxes not delinquent) to the best of its knowledge, information and
belief, after having made proper inquiries, it has complied with all law in
jurisdictions in which it is subject to taxation and has paid all Taxes due and
payable by it and no claims are being asserted against it in respect of Taxes
which if adversely determined would have a Material Adverse Effect; and

 

  (t) (environment)

 

  (i) to the best of its knowledge, information and belief, after having made
proper inquiries, the Project Area and the occupation, use and development of
the Project Area complies with all Environmental Laws and Environmental
Approvals and the Project as contemplated by the Development Plan complies in
all material respects with all applicable laws (including Environmental Laws)
and existing Authorisations (including Environmental Approvals) for the Project;
and

 

  (ii) the Company has not carried on any activities on the Project Area in a
way which has given or is likely to give rise to any material Environmental
Liability,

 

in either case which has or would be reasonably likely to have a Material
Adverse Effect; and

 

  (u) (land claims) except as disclosed to the Financier no caveats, land
claims, sacred site applications or claims of any other nature whatsoever have
been lodged or made in respect of the Project, which have or would be reasonably
likely to have a Material Adverse Effect; and

 

  (v) (Development Plan) the Development Plan is the current plan of the Company
for the development, construction and operation of the Project; and

 

  (w) (Financial Model) the Financial Model is a fair and reasonable
representation of the expected future performance of the Project and the Company
from Financial Close until the end of the Project Life Period.

 

18



--------------------------------------------------------------------------------

12.2 Repetition of representations and warranties

 

The representations and warranties in this clause 12 are taken to be also made
(by reference to the then current circumstances) on the Drawdown Date.

 

12.3 Reliance

 

Each Obligor acknowledges that the Financier has entered into the Transaction
Documents to which it is a party in reliance on, the representations and
warranties in this clause 12.

 

13. Undertakings

 

13.1 General undertakings

 

Each Obligor undertakes:

 

  (a) (accounting records) to keep proper accounting records and ensure that
each of its Subsidiaries does the same; and

 

  (b) (no cessation of business) not, without the Financier’s consent, to cease
conducting its business and not to significantly change the general character of
any business it conducts; and

 

  (c) (status certificates) on request from the Financier, to give the Financier
a certificate signed by two of its directors which states whether an Event of
Default continues unremedied; and

 

  (d) (maintain authorisations) to obtain, renew on time and comply with the
terms of each Authorisation where a failure to obtain, renew or comply with the
Authorisation would have or be reasonably likely to have a Material Adverse
Effect or to enter into the Transaction Documents to which it is a party, to
comply with its obligations and exercise its rights under them and to allow them
to be enforced; and

 

  (e) (not give financial accommodation) not, without the Financier’s consent,
to:

 

  (i) provide financial accommodation to a Related Entity, other than to a
Security Provider; or

 

  (ii) permit financial accommodation (other than that referred to in clause
13.1(e)(i)) to remain owing to the Company by a Related Entity); or

 

  (iii) satisfy any financial accommodation the Company now or in the future
owes to a Related Entity (other than a Security Provider or owed to the Sponsor
under a Transaction Document); and

 

  (f) (not reduce capital) to ensure that its capital is not reduced or made
capable of being called up only in certain circumstances; and

 

  (g) (notify interests in land) to give the Financier details about all land
and interests in land (such as leases) a Project Party acquires; and

 

  (h) (ensure no Event of Default) to do everything necessary to ensure that no
Event of Default occurs and ensure that each of its Subsidiaries does the same;
and

 

  (i) (notify details of Event of Default) if an Event of Default occurs, to
notify the Financier giving full details of the event and any step taken or
proposed to remedy it; and

 

  (j) (purpose) to use the Facility only for the Approved Purposes; and

 

  (k) (notify defaults, proceedings etc) to advise the Financier promptly after
it becomes aware of any pending or threatened action, claim, or proceeding
against it which will have a Material Adverse Effect; and

 

19



--------------------------------------------------------------------------------

  (l) (good standing) to do all things necessary to maintain its corporate
existence in good standing and not transfer its jurisdiction of incorporation or
enter into any merger, amalgamation or consolidation without the prior consent
of the Senior Financier; and

 

  (m) (compliance with laws) to duly and punctually comply with all laws binding
upon it where a failure to so comply would have or be reasonably likely to have
a Material Adverse Effect;

 

  (n) (pay Taxes) that it will

 

  (i) pay when due all Taxes payable by it unless such Taxes are Contested
Taxes; and

 

  (ii) pay such Contested Taxes after the final determination or settlement of
such contest in accordance with the terms of the determination or settlement;
and

 

  (iii) enter into a Tax Indemnity Deed in form and substance satisfactory to
the Financier (such approval not to be unreasonably withheld) at the same time
as it enters into a Valid Tax Sharing Agreement.

 

  (iv) in conjunction with providing the indemnity referred to in clause 15.1,
provide further undertakings to the Financier (or procure members of the
Consolidated Group to provide undertakings to the Financier) to ensure the Valid
Tax Sharing Agreement remains valid and the Tax Indemnity Deed is based on
reasonable allocations. Such undertakings must include undertakings that:

 

  A. amendments cannot be made to the Valid Tax Sharing Agreement and Tax
Indemnity Deed once executed without the Financier’s consent;

 

  B. the Head Company of the Consolidated Group provides a copy of the Valid Tax
Sharing Agreement to the Commissioner within 14 days of receiving notice under
section 721-25(3) of the Tax Act;

 

  C. the Head Company provides notice to other members of the Consolidated Group
of any notice received from the Commissioner under section 721-25(3) within two
Business Days of receiving such notice, providing those members of the
Consolidated Group with immediate access to the Consolidated Group’s Valid Tax
Sharing Agreement and allowing the members of the Consolidated Group to provide
a copy of the Valid Tax Sharing Agreement to the Commissioner as agent for (or
otherwise on behalf of) the Head Company; and

 

  D. copies of documents and notices given to or by the Commissioner in
connection with the Valid Tax Sharing Agreement will be provided to the
Financier within a reasonable time; and

 

  (o) (pay debts) to pay or cause to be paid its financial obligations including
without limitation all rates, rents and other outgoings payable by it as and
when the same respectively become due and payable where a failure to pay would
have or be reasonably likely to have a Material Adverse Effect; and

 

  (p) (operate Project) to take or procure to be taken, all action necessary or
desirable in order to:

 

  (i) diligently develop, operate and maintain the Project in accordance with
the Development Plan, the Financial Model and good industry practice; and

 

20



--------------------------------------------------------------------------------

  (ii) ensure that all material Project Assets are maintained in good and
efficient operating condition; and

 

  (q) (comply with the Transaction Documents) to duly and punctually comply with
each of its obligations under or in respect of the Transaction Documents to
which it is a party; and

 

  (r) (environmental matters) that it will maintain proper procedures to
monitor:

 

  (i) its compliance with Environmental Law, Environmental Approvals and
Authorisations; and

 

  (ii) circumstances which may give rise to a substantial claim or to a
requirement of substantial expenditure by it or of cessation or material
alteration of its activity (“Hazardous Circumstances”); and

 

  (s) (remedy) where the procedures referred to in this paragraph reveal any
material non-compliance with Environmental Law, Environmental Approval or
Authorisation, or reveal any Hazardous Circumstances, promptly remedy such
non-compliance or Hazardous Circumstances; and

 

  (t) (Tenements) to ensure that all conditions and requirements relating to
Tenements are observed or performed in all material respects and that the
Tenements remain valid and are in full force and effect provided that nothing in
this clause shall prevent the Company or any Related Entity from conditionally
surrendering or allowing to lapse or expire any Tenement that does not contain
an ore reserve or where such conditional surrender, lapse or expiry will not
have a Material Adverse Effect; and

 

  (u) (insurance) to ensure that it’s assets are adequately insured over the
term of the Facility, and that the Financier is noted as an insured party under
insurance policies.

 

13.2 Information undertakings

 

  Each Obligor undertakes:

 

  (a) (annual accounts) to give its audited Financial Statements for each
financial year to the Financier within 90 days after the end of that year; and

 

  (b) (annual consolidated accounts) if it is required to prepare consolidated
Financial Statements under the Corporations Act, to give the audited
consolidated Financial Statements of the economic entity constituted by it and
the entities which it controls for each financial year to the Financier within
90 days after the end of that year; and

 

  (c) (half yearly accounts) to give its Financial Statements (audited if
required under the Corporations Act) for the first half of each financial year
to the Financier within 90 days after the end of that half year; and

 

  (d) (half yearly consolidated accounts) if it is required to prepare
consolidated Financial Statements under the Corporations Act, to give the
consolidated Financial Statements (audited if required under the Corporations
Act) of the economic entity constituted by it and the entities which it controls
for the first half of each financial year to the Financier within 90 days after
the end of that half year; and

 

  (e) (corporate notices) to provide a copy of all notices, circulars and other
written information and documents given to its shareholders in their capacity as
shareholders; and

 

21



--------------------------------------------------------------------------------

  (f) (Development Plan and Financial Model) in each year of the Facility, to
provide an updated Development Plan and Financial Model; and

 

  (g) (details of claims) to provide details of any claim (current or, to the
best of its knowledge and belief, pending or threatened), notice or other
communication received by it in respect of any alleged breach or liability under
any Environmental Law or any circumstances reasonably likely to result in any
claim under any Environmental Law where any such breach, liability or claim
would be reasonably likely to have a Material Adverse Effect; and

 

  (h) (suspension) to provide notification of any suspension, revocation,
cancellation, annulment or amendment of any Authorisation required to carry on
the Project or Environmental Approval which has or would be reasonably likely to
have a Material Adverse Effect; and

 

  (i) (non compliance) to provide details of any material breach of or
non-compliance with any Authorisation required to carry on the Project or
Environmental Approval where such breach or non-compliance would be reasonably
likely to have a Material Adverse Effect; and

 

  (j) (other information) to provide promptly, such information and supporting
evidence in relation to the Company and the Project or its financial condition
or business as the Financier reasonably requests from time to time.

 

13.3 Financial Indebtedness undertaking

 

  Each Obligor agrees that it will not create Financial Indebtedness (including
giving guarantees and indemnities) other than:

 

  (a) under this agreement;

 

  (b) between the Obligors; or

 

  (c) indebtedness under the Sponsor Subordinated Facility Agreement; or

 

  (d) indebtedness under the Senior Financier Facility Agreement; or

 

  (e) Financial Indebtedness existing on the date of this agreement where such
indebtedness has been disclosed in writing to the Financier; or

 

  (f) Financial Indebtedness secured by Permitted Encumbrances; or

 

  (g) credit given on the purchase of goods and services required for the
carrying on of its day to day business; or

 

  (h) with the prior written consent of the Financier.

 

13.4 Negative pledge

 

  Each Obligor agrees:

 

  (a) (no Encumbrances) without the Financier’s consent, not to create an
Encumbrance or allow one to exist on the whole or any part of its present or
future property other than any Permitted Encumbrance; and

 

  (b) (no disposal) without the Financier’s consent, not to dispose of (or agree
to dispose of) all or a substantial part of its property (either in a single
transaction or in a series of transactions whether related or not and whether
voluntarily or involuntarily) except:

 

  (i) disposals made with the Financier’s consent; or

 

  (ii) disposals made in the ordinary course of its business for arm’s length
consideration; or

 

  (iii) where the aggregate book value of assets disposed of over the previous
12 month period does not exceed A$1,000,000; or

 

  (iv) if the disponee or transferee is a Subsidiary of the Company that has
provided Security.

 

  (c) (extension to Subsidiaries) to ensure that none of its Subsidiaries does
anything which the Company is prohibited from doing under clauses 13.4(a) or
13.4(b) unless the Subsidiary has the Financier’s consent and except that the
Subsidiaries may dispose of property to the Company; and

 

22



--------------------------------------------------------------------------------

  (d) (no loans) that it will not lend money or provide any other financial
accommodation to any other party except -

 

  (i) to a Subsidiary that has provided security to the Financier; or

 

  (ii) in the ordinary course of business in relation to the purchase price of
goods or trade terms on usual terms for the purchaser; and

 

  (e) (guarantees restricted) to ensure that no guarantee (or other assurance
against financial loss) is granted or outstanding in connection with money
borrowed or raised by or at the request of the Company or any of its
Subsidiaries, except:

 

  (i) if the Financier has consented; or

 

  (ii) for drawings, acceptances and endorsements of Bills in the ordinary
course of its business; or

 

  (iii) if the Company’s obligations under the Transaction Documents are equally
and rateably secured by a guarantee (or other assurance) in form and substance
satisfactory to the Financier; or

 

  (iv) in relation to any money borrowed or raised and which is secured by any
Permitted Encumbrance; and

 

  (f) (suspension, repudiation or cancellation) that it will not suspend,
repudiate or cancel any provision of an Environmental Approval or an
Authorisation required for the carrying on of the Project without the consent of
the Senior Financier where such suspension, repudiation or cancellation would or
would be reasonably likely to have a Material Adverse Effect; and

 

  (g) (Transaction Documents not to be amended) that it will not amend any
provisions of the Transaction Documents in any material way which is reasonably
likely to have the effect of derogating from the rights of the Financier (which
includes any increase in the facility limit under any Transaction Document)
without the Financier’s prior written consent, which will not be unreasonably
withheld.

 

14. Default

 

14.1 Events of Default

 

  Each of the following is an Event of Default:

 

  (a) (non-payment - Transaction Document) the Company does not pay any amount
payable by it under any Transaction Document within 30 days of the due date for
payment in accordance with the Transaction Document; or

 

  (b) (cross default) any other present or future monetary obligations of the
Company or any of its Subsidiaries for amounts totalling more than $5,000,000
are not satisfied on time (or at the end of their period of grace, such period
not to exceed 30 days) or become prematurely payable.

 

(In this clause 14.1(b), a “monetary obligation” means a monetary obligation in
connection with:

 

  (i) money borrowed or raised; or

 

  (ii) any hiring arrangement, redeemable preference share, letter of credit or
financial markets transaction (including a swap, option or futures contract),
performance bond or guarantee facility; or

 

  (iii) a guarantee or indemnity in connection with anything referred to in
paragraphs (i) or (ii)); or

 

  (c) (enforcement against assets) distress is levied or a judgment, order or
Encumbrance is enforced, or becomes enforceable, against any property of the
Company or any of its Subsidiaries for amounts totalling more than $5,000,000;
or

 

23



--------------------------------------------------------------------------------

  (d) (incorrect representation or warranty) a representation or warranty made
or taken to be made by or for the Company or a Security Provider in connection
with a Transaction Document is found to have been incorrect or misleading in any
material respect when made or taken to be made and the Company fails within 30
days to satisfy the Lender that this is not materially prejudicial to the Lender
(having regard to any remedial action taken or proposed by the Company or
relevant Security Provider); or

 

  (e) (Insolvency) the Company or any of its Subsidiaries becomes Insolvent; or

 

  (f) (ceasing business) the Company or any of its Subsidiaries stops payment,
ceases to carry on its business or a material part of it, or threatens to do
either of those things except to reconstruct or amalgamate while solvent on
terms approved by the Financier; or

 

  (g) (voidable Transaction Document) a Transaction Document or a transaction in
connection with it is or becomes (or is claimed to be) wholly or partly void,
voidable or unenforceable or does not have (or is claimed not to have) the
priority the Financier intended it to have (“claimed” in this paragraph means
claimed by the Company or any of its Related Entities or anyone on behalf of any
of them); or

 

  (h) (reduction of capital) without the consent of the Financier, the Company
or any of its Subsidiaries takes action to reduce its capital or buy back any of
its ordinary shares or passes a resolution referred to in section 254N(1) of the
Corporations Act (“Calls may be limited”); or

 

  (i) (default under other Transaction Document) an event occurs in relation to
the Borrower or any Security Provider which is called an “event of default”
under any Transaction Document other than this agreement, or any other event
occurs in relation to the Borrower or any Security Provider which renders
enforceable a Transaction Document that comprises an Encumbrance; or

 

  (j) (non-compliance with other obligations) the Company does not comply with
any other obligation under any Transaction Document (other than a failure
referred to elsewhere in this clause) and the failure is material and cannot be
remedied, or if the non-compliance can be remedied the failure is not remedied
within 30 days after the Financier requires the Company to remedy it;

 

  (k) (compulsory acquisition) all or a material part of its property is
compulsorily acquired by any governmental agency and such event is reasonably
likely to have a Material Adverse Effect on it (having regard to any
compensation for the acquisition); or

 

  (l) (expropriation event) there occurs any expropriation, restraint,
restriction, prohibition, intervention, law, decree or other order of any
governmental agency which wholly or in material part prevents or hinders the
performance of any Transaction Document or the operation of the Project; or

 

  (m) (abandonment) all or any material part of the Project is abandoned or is
placed on a care and maintenance basis; or

 

  (n) (Financial assistance) QMCK, QMCR and QMPL have not satisfied the
following:

 

  (i) an original copy of a guarantee and indemnity to each Finance Party (in
similar terms to the Guarantee) has been executed and delivered to each Finance
Party;

 

24



--------------------------------------------------------------------------------

  (ii) an original copy of appropriate Encumbrances (in similar terms to the
Deed of Security and the Shareholder Mortgage) have been executed, stamped and
delivered to the Security Trustee;

 

  (iii) all of the items referred to in items 3 to 9 inclusive, of schedule 1
(“Project Party CP Provisions”) have been provided in accordance with the terms
set out in those items as if QMCK, QMCR and QMPL were an Obligor; and

 

  (iv) all appropriate notices, resolutions and approvals (including shareholder
resolutions in connection with section 260B of the Corporations Act), in
connection with that guarantee and Encumbrance have been provided to the
Financier,

 

within a period of 20 Business Days from Financial Close.

 

14.2 Consequences of default

 

If an Event of Default occurs, then the Financier may declare at any time by
notice to the Company that:

 

  (a) an amount equal to the Amount Owing is either:

 

  (i) payable on demand; or

 

  (ii) immediately due for payment;

 

  (b) the Financier’s obligations specified in the notice are terminated.

 

The Financier may make either or both of these declarations. The making of
either of them gives immediate effect to its provisions.

 

15. Costs and indemnities

 

15.1 Indemnity

 

The Company indemnifies the Financier against any and all liability, damage or
loss arising from, and any reasonable Costs incurred in connection with:

 

  (a) an Event of Default; or

 

  (b) the Financier exercising or attempting to exercise a right or remedy in
connection with a Transaction Document after an Event of Default; or

 

  (c) any indemnity the Financier gives a Controller or administrator of the
Company,

 

except to the extent that the liability, damage, loss or Costs is contributed to
by the negligence or other default of the Financier or any of its Related
Entities. The Company agrees to pay amounts due under this indemnity on demand
from the Financier.

 

15.2 Items included in loss, liability and Costs

 

The Company agrees that the Costs referred to in clause 15.1 (“Indemnity”)
include legal Costs in accordance with any written agreement as to legal costs
(whether or not the Company is a party to the agreement) or, if no agreement, on
whichever is the higher of a full indemnity basis or solicitor and own client
basis.

 

15.3 Currency conversion on judgment debt

 

If a judgment, order or proof of debt for an amount in connection with a
Transaction Document is expressed in a currency other than that in which the
amount is due under the Transaction Document, then the Company indemnifies the
Financier against:

 

  (a) any difference arising from converting the other currency if the rate of
exchange used by the Financier under clause 8.2 (“Currency of payment”) for
converting currency when it receives a payment in the other currency is less
favourable to the Financier than the rate of exchange used for the purpose of
the judgment, order or acceptance of proof of debt; and

 

25



--------------------------------------------------------------------------------

  (b) the Costs of conversion.

 

The Company agrees to pay amounts due under this indemnity on demand from the
Financier.

 

16. Application of payments

 

The Financier may apply amounts paid by the Company towards satisfaction of the
Company’s obligations under the Transaction Documents in the manner it sees fit,
unless the Transaction Documents expressly provide otherwise. This appropriation
overrides any purported appropriation by the Company or any other person.

 

17. Dealing with interests

 

17.1 No dealing by Company

 

None of the Obligors may assign or otherwise deal with its rights under any
Transaction Document or allow any interest in them to arise or be varied, in
each case, without the Financier’s consent which will not be unreasonably
withheld.

 

17.2 Dealings by Financier

 

The Financier may not assign or otherwise deal with its rights under the
Transaction Documents (including by assignment or participation) without the
Company’s consent, which will not be unreasonably withheld, except, subject to
clause 17.3, that the Financier may assign to a Related Entity of the Financier
its rights under the Transaction Documents and may agree to the assumption of
its obligations under the Transaction Documents by a Related Entity of the
Financier without the consent of the Company provided that it gives written
notice of such assignment and assumption promptly after effecting such
assignment.

 

17.3 Release

 

  (a) Subject to clause 17.3(b), if requested by the Financier, each Obligor
will, and will ensure that each of its relevant Related Entities will, release
the Financier from its future obligations under the Transaction Documents with
effect from the date of their assumption by the Financier’s Related Entity under
clause 17.2.

 

  (b) The Financier will not be entitled to a release under clause 17.3(a) if
the financial standing of the Related Entity assuming the Financier’s
obligations under clause 17.2 (as disclosed in its most recent financial
statements) is materially worse than that of the Financier and the Related
Entity would be reasonably unlikely to meet its obligations to the Company.

 

18. Financial Model and Development Plan

 

18.1 Provision of information

 

The Company agrees that prior to Financial Close it will deliver a copy of the
Preliminary Development Plan and the Financial Model (together with the
Assumptions used in the Financial Model) to the Financier.

 

18.2 Preparation of Development Plan

 

The Company agrees that it will as soon as reasonably practical after Financial
Close, prepare and deliver to the Financier the Development Plan which will be
based upon and consistent with the Preliminary Development Plan but which will
set out in more detail the proposed plan for the development of the Project,
subject to any changes or variations determined by the Company and the Senior
Financier.

 

26



--------------------------------------------------------------------------------

18.3 Updating of the Development Plan and Financial Model

 

The Company agrees:

 

  (a) to update the Development Plan on a yearly basis (and in any event, not
less than 30 days prior to the date occurring one year after the date of
Acquisition) or so often as is required to reflect any material changes to the
Project; and

 

  (b) to update the Financial Model on a yearly basis to reflect any material
changes to the Project and/or the Company; and

 

  (c) to the extent that the Development Plan and/or the Financial Model have
been updated to promptly deliver a copy of the updated Development Plan and
Financial Model to the Financier.

 

18.4 Considerations in updating Financial Model

 

Any updating of the Development Plan and/or the Financial Model under clause
18.3 (“Updating of the Development Plan and Financial Model”) must take into
account:

 

  (a) actual financial and operating performance of the Project; and

 

  (b) the forecast performance of the Project for the remainder of the Project
Life Period (to be determined after reference to the Assumptions).

 

19. Guarantee and indemnity

 

19.1 Consideration

 

The Guarantor acknowledges that each Finance Party is acting in reliance on the
Guarantor incurring obligations and giving rights under this Guarantee.

 

19.2 Guarantee

 

The Guarantor unconditionally and irrevocably guarantees payment to each Finance
Party of the Guaranteed Money. If the Company does not pay the Guaranteed Money
on time and in accordance with the Transaction Documents, then the Guarantor
agrees to pay the Guaranteed Money on demand from the Financier. A demand may be
made at any time and from time to time and whether or not the Finance Party has
made demand on the Company, or any other person.

 

19.3 Nature of guarantees

 

The undertakings in clause 19.2 (“Guarantee”) and clause 19.4 (“Indemnity”) are
a continuing obligation despite any intervening payment, settlement or other
thing and extends to all of the Guaranteed Money.

 

19.4 Indemnity

 

The Guarantor indemnifies each Finance Party against any liability, damage or
loss arising, and any reasonable Costs it suffers or incurs:

 

  (a) if the Company does not, or is unable to, pay the Guaranteed Money in
accordance with the Transaction Documents; or

 

  (b) if an obligation the Company would otherwise have to pay the Guaranteed
Money is found to be unenforceable; or

 

  (c) if an obligation the Guarantor would otherwise have under clause 19.2
(“Guarantee”) is found to be unenforceable; or

 

  (d) if the Security Trustee or the Financier is obliged, or agrees, to pay an
amount to a trustee in bankruptcy or liquidator (of an Insolvent person) in
connection with a payment by the Guarantor or the Company. (For example, a
Financier may have to, or may agree to, pay interest on the amount.); or

 

  (e) if the Guarantor defaults under this Guarantee; or

 

27



--------------------------------------------------------------------------------

  (f) in connection with any person exercising, or not exercising, rights under
the Guarantee.

 

The Guarantor agrees to pay amounts due under this indemnity on demand from the
Financier.

 

19.5 Reinstatement of rights

 

Under law relating to Insolvency, a person may claim that a transaction
(including a payment) in connection with the Guarantee or the Guaranteed Money
is void or voidable. If a claim is made and upheld, conceded or comprised, then:

 

  (a) the Financier is immediately entitled as against the Guarantor to the
rights in respect of the Guaranteed Money to which it was entitled immediately
before the transaction; and

 

  (b) on request from the Financier the Guarantor agrees to do anything to
restore to the Financier any Security (including the Guarantee) held by it or
the Security Trustee from the Guarantor immediately before the transaction,
including signing any document.

 

19.6 Rights of the Finance Parties are protected

 

Rights given to each Finance Party under this Guarantee, and the Guarantor’s
liabilities under it, are not affected by any act or omission of the Financier
or any other person. For example, those rights and liabilities are not affected
by:

 

  (a) any act or omission:

 

  (i) varying or replacing any arrangement under which the Guaranteed Money is
expressed to be owing, such as by increasing a Facility Limit or extending the
term or changing the Security Trustee; or

 

  (ii) releasing the Company or giving the Company a concession (such as more
time to pay); or

 

  (iii) releasing any person who gives a guarantee or indemnity in connection
with any of the Company’s obligations; or

 

  (iv) releasing, losing the benefit of, or not obtaining any Encumbrance or
negotiable instrument; or

 

  (v) by which a person becomes a Guarantor after the date of this guarantee and
indemnity; or

 

  (vi) by which the obligations of any person who guarantees any of the
Company’s obligations (including under this Guarantee) may not be enforceable;
or

 

  (vii) by which any person who was intended to guarantee any of the Company’s
obligations does not do so, or does not do so effectively; or

 

  (viii) by which a person who is a co-surety or co-indemnifier for payment of
the Guaranteed Money is discharged under an agreement or by operation of law; or

 

  (ix) by which any Encumbrance which could be registered is not registered; or

 

  (b) a person dealing in any way with an Encumbrance, guarantee, indemnity,
judgment or negotiable instrument; or

 

  (c) the death, mental or physical disability or Insolvency of any person
including the Guarantor or the Company; or

 

  (d) changes in the membership, name or business of any person; or

 

  (e) the Company opening an account with them; or

 

  (f) acquiescence or delay by the Security Trustee, the Financier or any other
person; or

 

  (g) an assignment of rights in connection with the Guaranteed Money.

 

28



--------------------------------------------------------------------------------

19.7 No merger

 

The Guarantee does not merge with or adversely affect, and is not adversely
affected by, any of the following:

 

  (a) any other guarantee, indemnity, or Encumbrance, or other right or remedy
to which a Finance Party is entitled; or

 

  (b) a judgment which a Finance Party obtains against the Guarantor, the
Company or any other person in connection with the Guaranteed Money.

 

The Security Trustee and the Financier may still exercise their rights under the
Guarantee as well as under the judgment, Encumbrance or right or remedy.

 

19.8 Guarantor’s rights are suspended

 

As long as any of the Guaranteed Money remains unpaid, the Guarantor may not,
without the Financier’s consent:

 

  (a) reduce its liability under this Guarantee by claiming that it or the
Company or any other person has a right of set-off or counterclaim against a
Finance Party; or

 

  (b) exercise any legal right to claim to be entitled to the benefit of another
guarantee, indemnity, or Encumbrance given in connection with the Guaranteed
Money or any other amount payable under the Guarantee. (For example, the
Guarantor may not try to enforce or require the enforcement of any Encumbrance a
Finance Party has taken to ensure repayment of the Guaranteed Money.); or

 

  (c) claim an amount from the Company, or another guarantor of the Guaranteed
Money, under a right of indemnity; or

 

  (d) claim an amount in the Insolvency of the Company or of another guarantor
of the Guaranteed Money.

 

19.9 Guarantor’s right of proof limited

 

The Guarantor agrees not to exercise a right of proof after an event occurs
relating to the Insolvency of the Company or another guarantor of the Guaranteed
Money independently of an attorney appointed under clause 19.12 (“Right to
prove”).

 

19.10 No set-off against assignees

 

If the Financier assigns or otherwise deals with its rights under the Guarantee,
the Guarantor may not claim against any assignee (or any other person who has an
interest in the Guarantee) any right of set-off or other right the Guarantor has
against the Financier.

 

19.11 Suspense account

 

The Financier may place in a suspense account any payment they receive from the
Guarantor for as long as they think prudent and need not apply it towards
satisfying the Guaranteed Money.

 

19.12 Right to prove

 

The Guarantor irrevocably appoints the Financier and each of its Authorised
Officers individually as its attorney and agrees to formally approve all action
taken by an attorney under this clause.

 

Each attorney may at any time after the occurrence of an Event of Default and
while it subsists:

 

  (a) do anything which the Guarantor may lawfully do to exercise their right of
proof after an event relating to Insolvency occurs in respect of the Company or
any other guarantor of the Company’s obligations in connection with a matter not
connected with the Guarantor’s rights as “Guarantor” under this

 

29



--------------------------------------------------------------------------------

agreement. (These things may be done in the Guarantor’s name or the attorney’s
name and they include signing and delivering documents, taking part in legal
proceedings and receiving any dividend arising out of the right of proof); and

 

  (b) delegate its powers (including this power) and may revoke a delegation;
and

 

  (c) exercise its powers even if this involves a conflict of duty and even if
it has a personal interest in doing so.

 

The attorney need not account to the Guarantor for any dividend received on
exercising the right of proof under paragraph (a) except to the extent that any
dividend remains after the Security Trustee has received all of the Guaranteed
Money and all other amounts payable under the Guarantee.

 

20. Notices

 

20.1 Form

 

Unless expressly stated otherwise in the Transaction Document, all notices,
certificates, consents, approvals, waivers and other communications in
connection with a Transaction Document must be in writing, signed by an
Authorised Officer of the sender and marked for attention as set out or referred
to in the Details or, if the recipient has notified otherwise, then marked for
attention in the way last notified.

 

However, a waiver by the Financier (other than a waiver relating to a matter
under clause 14 (“Default”)) may be oral.

 

20.2 Delivery

 

They must be:

 

  (a) left at the address set out or referred to in the Details; or

 

  (b) sent by prepaid post (airmail, if appropriate) to the address set out or
referred to in the Details; or

 

  (c) sent by fax to the fax number set out or referred to in the Details.

 

However, if the intended recipient has notified a changed postal address or
changed fax number, then the communication must be to that address or number.

 

20.3 When effective

 

They take effect from the time they are received unless a later time is
specified in them.

 

20.4 Receipt - postal

 

If sent by post, they are taken to be received three days after posting (or
seven days after posting if sent to or from a place outside Australia).

 

20.5 Receipt - fax

 

If sent by fax, they are taken to be received at the time shown in the
transmission report as the time that the whole fax was sent.

 

20.6 Receipt - general

 

Despite clause 20.4 (“Receipt - postal”) and clause 20.5 (“Receipt - fax”), if
they are received after 5pm in the place of receipt or on a non-Business Day,
they are taken to be received at 9am on the next Business Day.

 

20.7 Waiver of notice period

 

The Financier may waive a period of notice required to be given by the Company
under this agreement.

 

30



--------------------------------------------------------------------------------

21. General

 

21.1 Application to Transaction Documents

 

If anything in this clause 21 is inconsistent with a provision in another
Transaction Document, then the provision in the other Transaction Document
prevails for the purposes of that Transaction Document.

 

21.2 Consents

 

The Company agrees to comply with all conditions in any consent the Financier
gives in connection with a Transaction Document.

 

21.3 Certificates

 

The Financier may give the Company a certificate about an amount payable or
other matter in connection with a Transaction Document. The certificate is
sufficient evidence of the amount or matter, unless it is proved to be
incorrect.

 

21.4 Set-off

 

At any time after an Event of Default, the Financier may set off any amount due
for payment by the Financier to the Company against any amount due for payment
by the Company to the Financier under the Transaction Document.

 

21.5 Discretion in exercising rights

 

The Financier may exercise a right or remedy or give or refuse its consent under
a Transaction Document in any way it considers appropriate (including by
imposing conditions).

 

21.6 Partial exercising of rights

 

If the Financier does not exercise a right or remedy under a Transaction
Document fully or at a given time, the Financier may still exercise it later.

 

21.7 No liability for loss

 

The Financier is not liable for loss caused by the exercise or attempted
exercise of, failure to exercise, or delay in exercising, a right or remedy
under a Transaction Document except to the extent that it occurs as a result of
the Financier’s fraud, negligence or wilful misconduct.

 

21.8 Conflict of interest

 

The Financier’s rights and remedies under any Transaction Document may be
exercised even if this involves a conflict of duty or the Financier has a
personal interest in their exercise.

 

21.9 Remedies cumulative

 

The rights and remedies of the Financier under any Transaction Document are in
addition to other rights and remedies given by law independently of the
Transaction Document.

 

21.10 Indemnities

 

Any indemnity in a Transaction Document is a continuing obligation, independent
of the Company’s other obligations under that Transaction Document and continues
after the Transaction Document ends. It is not necessary for the Financier to
incur expense or make payment before enforcing a right of indemnity under a
Transaction Document.

 

31



--------------------------------------------------------------------------------

21.11 Rights and obligations are unaffected

 

Rights given to the Financier under a Transaction Document and the Company’s
liabilities under it are not affected by anything which might otherwise affect
them at law.

 

21.12 Inconsistent law

 

To the extent permitted by law, each Transaction Document prevails to the extent
it is inconsistent with any law.

 

21.13 Supervening legislation

 

Any present or future legislation which operates to vary the obligations of the
Company in connection with a Transaction Document with the result that the
Financier’s rights, powers or remedies are adversely affected (including by way
of delay or postponement) is excluded except to the extent that its exclusion is
prohibited or rendered ineffective by law.

 

21.14 Variation and waiver

 

A provision of a Transaction Document, or right created under it, may not be
waived or varied except in writing signed by the party or parties to be bound.

 

21.15 Confidentiality

 

Each party agrees not to disclose information provided by any other party that
is not publicly available (including the existence or contents of any
Transaction Document) except:

 

  (a) to any person in connection with an exercise of rights or a dealing with
rights or obligations under a Transaction Document (including in connection with
preparatory steps such as negotiating with any potential assignee or potential
sub-participant or other person who is considering contracting with the
Financier in connection with a Transaction Document); or

 

  (b) to officers, employees, legal and other advisers and auditors of the
Company or the Financier; or

 

  (c) to any party to this agreement or any Related Entity of any party to this
agreement, provided the recipient agrees to act consistently with this clause
21.15; or

 

  (d) with the consent of the party who provided the information (such consent
not to be unreasonably withheld); or

 

  (e) as required by any law or stock exchange.

 

Each party consents to disclosures made in accordance with this clause 21.15.

 

21.16 Further steps

 

The Company agrees to do anything the Financier asks (such as obtaining
consents, signing and producing documents and getting documents completed and
signed) to bind the Company and any other person intended to be bound under the
Transaction Documents.

 

21.17 Counterparts

 

This agreement may consist of a number of copies, each signed by one or more
parties to the agreement. If so, the signed copies are treated as making up the
one document.

 

21.18 Governing law

 

Each Transaction Document is governed by the law in force in Queensland and the
Company and the Financier submit to the non-exclusive jurisdiction of the courts
of that place.

 

32



--------------------------------------------------------------------------------

21.19 Serving documents

 

Without preventing any other method of service, any document in a court action
may be served on a party by being delivered to or left at that party’s address
for service of notices under clause 20 (“Notices”).

 

21.20 Code of Banking Practice

 

The parties to this document agree that the Code of Banking Practice 2003 does
not apply to any Transaction Document or any transaction or service under any
Transaction Document.

 

EXECUTED as an agreement

 

33



--------------------------------------------------------------------------------

Schedule 1 - Conditions precedent (clause 3.4)

 

Conditions to Drawing

 

  •   Each item must be in form and substance satisfactory to the Financier.

 

  •   Certification is to be by a director or secretary of the Company or
Security Provider (as applicable), that the item is true and complete as at a
date no earlier than the date of this agreement.

 

Item

--------------------------------------------------------------------------------

  

Form

--------------------------------------------------------------------------------

  

Required for

--------------------------------------------------------------------------------

1.      Constitution

   Certified copy    Project Party

2.      Certificate of registration

   Certified copy    Project Party

3.      Extract of minutes of a meeting of the entity’s board of directors which
evidences the resolutions:

 

(a)    authorising the signing and delivery of the Transaction Documents to
which the entity is a party and the observance of obligations under those
documents; and

 

(b)    appointing Authorised Officers of the entity; and

 

(c)    which acknowledge that the Transaction Documents (to which the entity is
a party) will benefit that entity and which sets out the reasoning behind that
conclusion.

   Original    Obilgor

4.      Each document which evidences any other necessary corporate or other
action of the entity in connection with the Transaction Documents to which it is
a party.

   Certified copy    Obligor

5.      Each authorisation of the entity necessary to enter into the Transaction
Documents to which it is a party and to comply with obligations under those
documents and enforce those documents.

   Certified copy    Obligor

6.      Each power of attorney under which a person signs a Transaction Document
for the entity showing evidence of stamping and registration;

   Certified copy    Obligor

7.      Specimen signature of

 

(a)    each Authorised Officer of the entity; and

 

(b)    each other person who is authorised to sign a Transaction Document for
the entity.

   Original    Obligor

 

34



--------------------------------------------------------------------------------

8.      Each Transaction Document:

(a)    fully signed;

 

(b)    evidence of stamping or that the Financier has received an amount equal
to the stamp duty payable; and; and

 

(c)    evidence of registration.

   Original    Not applicable

9.      Evidence that notices of charge and/or consents under each Security have
been delivered and returned properly executed to the Security Trustee.

   Original    Not applicable

10.    Evidence that an Obligor is the registered holder(s) of all required
Environmental Approvals.

   Certified Copy    Company

11     Evidence that all Authorisations necessary or prudent to be obtained in
connection with the carrying on of the Project, except for any which as a matter
of generally applicable administrative or good business practice cannot or
should not reasonably be obtained until shortly before the matters to which they
relate commence where such matters are not imminent.

   Certified Copy    Company

12.    Evidence that funds will be drawndown under the Senior Financier Facility
Agreement to partially fund completion under the Sale and Purchase Agreement on
the Drawdown Date.

         

13.    Evidence that completion will occur under the terms of the Sale and
Purchase Agreement on the Drawdown Date.

         

14.    Evidence that there has been no material adverse change in the business,
assets or financial condition of any Obligor from that disclosed to the
Financier prior to the date of this agreement.

         

15.    Evidence that a deed of release has been provided by each of AMC and
Australian and New Zealand Banking Group Limited in a form acceptable to the
Financier releasing the Financier from certain liabilities or potential
liabilities to those parties.

         

 

35



--------------------------------------------------------------------------------

16.    Evidence that none of the Security Providers have provided any
Encumbrance other than Permitted Encumbrances.

         

17.    Evidence that the Interim Working Capital Debt will be repaid on the
Drawdown Date.

         

18.    No Event of Default is subsisting.

   Not applicable    Not applicable

 

 

36



--------------------------------------------------------------------------------

Schedule 2 - Drawdown Notice (clause 3)

 

To:           [Name and address of Financier]

 

Attention:   [Insert]

 

[Date]

 

Advance Drawdown Notice - between [Company], [Guarantor] and [Financier] dated
[            ] (“Loan Agreement”)

 

Under clause 0 (“Requesting the Drawing”) of the Loan Agreement, the Company
gives notice as follows.1

 

The Company wants to borrow under the Facility.

 

•   The requested Drawdown Date is [            ]2.

 

•   The amount of the proposed Drawing is A$[30 million]3.

 

•   The proposed Drawing is to be paid to:

 

Account number:

  

[            ]

Account name:

  

[            ]

Bank:

  

[            ]

Branch:

  

[            ]

BSB:

  

[            ]

 

The Company represents and warrants that the representations and warranties in
the Loan Agreement are correct and not misleading on the date of this notice and
that each will be correct and not misleading on the Advance Drawdown Date.

 

The “Interpretation” clause of the Loan Agreement applies to this notice as if
it was fully set out in this notice.

 

[Name of person] being

an Authorised Officer of

[Name of Company]

 

Instructions for completion

 

1 All items must be completed.

 

2 Must be a Business Day.

 

3 Must be A$500,000 or a whole multiple of A$250,000.

 

37



--------------------------------------------------------------------------------

Schedule 3 - Preliminary Development Plan

 

Schedule of information sent to Senior

Financier regarding the Preliminary

Development Plan.

 

Email

--------------------------------------------------------------------------------

  

Date Sent

--------------------------------------------------------------------------------

  

Attachments

--------------------------------------------------------------------------------

QMAG Refinancing

   10-Aug-04    LE Aug10.04 ICB to ABN Amro re QMAG lines.doc          
CF Aug06.04 PBN Mods to QMAG Sales v1provided Aug04.04.xls           CF Aug06.04
PBN Mods to QMAG Model provided Aug04.04.xls           CF Aug10.04 ICB mod2 to
AMC’s 2004-05budgetplcashflowfinal15-6-0411.xls

QMAG information

   12-Aug-04    qmagbankpresentation9-7-04.ppt

Qmag Presentation

   13-Aug-04    qmagbankpresentationchinaslides13-8-04.ppt

QMAG Model

   25-Aug-04    CF Aug24.04 ABN Amro & RCF valuation Model.xls

QMAG Model - single file

   25-Aug-04    CF Aug24.04 ABN Amro & RCF valuation Model.xls

QMAG Debt

   26-Aug-04     

Model

   02-Sep-04    CF Aug31.04 ABN Amro & RCF valuation Model.xls

Model

   03-Sep-04    CF Aug09.04 C Johannsen -
2004-05budgetplcashflowfinal15-6-04.xls

Response to queries from yesterday

   15-Sep-04    ME Sept14.04 PBN Term Sheet Responses.doc

BDA Documentation

   23-Sep-04    ME Sept23.04 PBN mods to AAB Scope of Work for BDA.doc

FW: ABN AMRO Model - Draft

   24-Sep-04    qmagrcfmodel17-9-04abnversion.xls

FW: Post Completion Structure - Flow Chart

   07-Oct-04    Post Completion Structure - Flow Chart (from Due Diligence
Report)_v1.doc

Base Case Model

   29-Oct-04    ME oct28.04 A Roughead Base Case Credit Price Justification.doc
          FN Oct28.04 ANZ fx mark to market 1.xls           FN Oct28.04 ANZ fx
mark to market 2.pdf           CF Oct28.04 E Elsterman Acquisition Only Model
with PBN Mods.xls

Email

--------------------------------------------------------------------------------

  

Date Sent

--------------------------------------------------------------------------------

  

Attachments

--------------------------------------------------------------------------------

          CS Oct28.04 A Roughead recent sales prices for ABN base case.xls

BHP Note

   29-Oct-04    FN Oct29.04 P Rix BHP Meeting Notes.doc

FW: Price Quotation for Companhia Vale do Rio Doce

   29-Oct-04    Queensland.doc

 

Model used by ABN Amro for Credit Approval - QMAG Nov02.04 Base Case Business
Model Final.xls

 

38



--------------------------------------------------------------------------------

Signing page

 

Dated: 29 November 2004

 

Signed by

as attorney for ACN 111 279 906 Ltd under a

Power of Attorney dated 26 November 2004,

in the presence of:

 

/s/ Brian T. Dolan, Attorney-in Fact

--------------------------------------------------------------------------------

    Signature

/s/ S. E. Thomas

--------------------------------------------------------------------------------

    Signature of Witness   By executing this agreement the attorney states that
the attorney has received no notice of revocation of the power of attorney

Sian Emma Thomas

--------------------------------------------------------------------------------

    Name of Witness in full    

 

Signed by

as attorney for QMCH Pty Ltd

ACN 111 293 433 under a Power of

Attorney dated 26 November 2004,

in the presence of:

 

/s/ Brian T. Dolan, Attorney-in-Fact

--------------------------------------------------------------------------------

    Signature

/s/ S. E. Thomas

--------------------------------------------------------------------------------

    Signature of Witness   By executing this agreement the attorney states that
the attorney has received no notice of revocation of the power of attorney

Sian Emma Thomas

--------------------------------------------------------------------------------

    Name of Witness in full    



--------------------------------------------------------------------------------

Signed by Dominic Martin McGann

as attorney for Newmont Finance Ltd under

a Power of Attorney dated 25 November 2004,

in the presence of:

 

/s/ Dominic Martin McGann

--------------------------------------------------------------------------------

    Signature

/s/ Meredith Campion

--------------------------------------------------------------------------------

    Signature of Witness   By executing this agreement the attorney states that
the attorney has received no notice of revocation of the power of attorney

Meredith Nancy Campion

--------------------------------------------------------------------------------

    Name of Witness in full    

 

69